Case 2:21-cr-00002-TSK-MJA Document 29 Filed 05/04/21 Page 1 of 5 PageID #: 66



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                       Plaintiff,

      v.                                           Crim. Action No.: 2:21CR02
                                                                 (Judge Kleeh)

MELISSA DAWN BAILEY,

                       Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 28],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On       April   14,     2021,    the   Defendant,     Melissa     Dawn   Bailey

(“Bailey”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Three    of     the    Indictment,       charging     her   with    Distribution     of

Methamphetamine,          in      violation   of    Title   21,    U.S.C.,   Sections

841(a)(1) and 841(b)(1)(C).              This Court referred Defendant’s plea

of guilty to the magistrate judge for the purpose of administering

the allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a    finding      as    to   whether    the   plea     was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted. Bailey stated that she understood that

the magistrate judge is not a United States District Judge, and

Bailey consented to pleading before the magistrate judge.
Case 2:21-cr-00002-TSK-MJA Document 29 Filed 05/04/21 Page 2 of 5 PageID #: 67



USA v. BAILEY                                                      2:21-CR-02
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 28],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Defendant Bailey’s statements during the plea

hearing    and   the   Government’s       proffer   establishing    that   an

independent factual basis for the plea existed, the magistrate

judge found that Defendant Bailey was competent to enter a plea,

that the plea was freely and voluntarily given, that she was aware

of the nature of the charges against her and the consequences of

her plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 28] finding a

factual basis for the plea and recommending that this Court accept

Defendant Bailey’s plea of guilty to Count Three of the Indictment.

      The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release [Dkt. No. 11].

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.            Neither the Defendant

nor the Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 28], provisionally ACCEPTS Defendant Bailey’s guilty

                                      2
Case 2:21-cr-00002-TSK-MJA Document 29 Filed 05/04/21 Page 3 of 5 PageID #: 68



USA v. BAILEY                                                      2:21-CR-02
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 28],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

plea, and ADJUDGES her GUILTY of the crime charged in Count Three

of the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The   Probation   Officer     shall   undertake   a   presentence

investigation of Bailey, and prepare a presentence investigation

report for the Court;

      2.    The Government and Defendant Bailey shall each provide

their narrative descriptions of the offense to the Probation

Officer by May 17, 2021;

      3.    The presentence investigation report shall be disclosed

to Defendant Bailey, counsel for Defendant, and the Government on

or before July 16, 2021; however, the Probation Officer shall not

disclose any sentencing recommendations made pursuant to Fed. R.

Crim. P. 32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before July 30, 2021;

                                      3
Case 2:21-cr-00002-TSK-MJA Document 29 Filed 05/04/21 Page 4 of 5 PageID #: 69



USA v. BAILEY                                                     2:21-CR-02
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 28],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before August

13, 2021; and

      6.     Counsel may file any written sentencing memorandum or

statements      and    motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

August 27, 2021.

      The Court further ORDERS that prior to sentencing, counsel

for Defendant review with her the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

      The Court will conduct the Sentencing Hearing for Defendant

on September 16, 2021, at 2:30 P.M., at the Elkins, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                       4
Case 2:21-cr-00002-TSK-MJA Document 29 Filed 05/04/21 Page 5 of 5 PageID #: 70



USA v. BAILEY                                                     2:21-CR-02
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 28],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: May 4, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
